April 21, Vote FOR Item 5 to Report on Network Management Practices Public Expectations of Privacy and Freedom of Expression on the Internet Dear CenturyTel, Inc. Shareholder: We are writing to urge you to VOTE “FOR” ITEM 5on the Company proxy materials - “Report on Network Management Practices Public Expectations of Privacy and Freedom of Expression on the Internet” - a shareholder proposal asking the Company’s board to prepare a report which examines the effects of the Company’s Internet network management practices on the public’s expectations of privacy and freedom of expression on the Internet. We believe this is an especially timely issue which we contend has embroiled our Company and others in national controversy during the past year and is likely to continue as a source of concern into the future. This proposal has its origins in a trend that is obvious to most Americans: the Internet is becoming the defining infrastructure of America’s economy and society in the 21st century. Companies like ours, which operate as Internet Service Providers (ISPs), are gatekeepers to this infrastructure: providing access, managing traffic, insuring communication, and forging rules that shape, enable and limit the public’s Internet use. With more than 70% of Americans now using the Internet on a daily basis, a fundamental concern is the effect network management practices have on public expectations of privacy and freedom of expression on the Internet. A recent survey by the Consumer Reports National Research Center, for example, found that 72% of Americans are concerned that their online behaviors are being tracked and profiled by companies; 53% of Americans are uncomfortable with companies using their email content or browsing history to send relevant ads; and 54% of Americans are uncomfortable with third parties collecting information about their online behavior. Network management practices have come under public scrutiny by consumer and civil liberties groups and regulatory authorities, including committees of the U.S.
